     Case 18-02222-5-DMW           Doc 29 Filed 06/15/19 Entered 06/16/19 01:00:39               Page 1 of 3
                                     United States Bankruptcy Court
                                  Eastern District of North Carolina
In re:                                                                                  Case No. 18-02222-DMW
Mark A. Holbrook                                                                        Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0417-5           User: admin                  Page 1 of 2                   Date Rcvd: Jun 13, 2019
                               Form ID: van161              Total Noticed: 59


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 15, 2019.
5856630         American Carpet Group,     PO Box 430,    Calhoun, GA 30703-0430
5856631         Artistic Finishes, Inc.,     2224 Terminal Rd,    Saint Paul, MN 55113-2515
5856632        #Beaulieu America,    Beaulieu Group, LLC,     PO Box 1248,    Dalton, GA 30722-1248
5856633         Bedrosians/Paragon Industries, Inc,      4285 N Golden State Blvd,    Fresno, CA 93722-6316
5856634         Christopher & Wendy Lyles/Floors NC, LLC,      1109 Gum Branch Rd,    Jacksonville, NC 28540-5742
5856635         Comfort Heating and Cooling Services,      1111 Gum Branch Rd,    Jacksonville, NC 28540-5742
5856636        +Dealers Supply,    5112 Neal Rd,    Durham, NC 27705-2491
5858413        +EVA KAVANAGH,    c/o ROBERT W. DEWTILER,     ATTORNEY AT LAW,    327 NEW BRIDGE STREET,
                 JACKSONVILLE, NC 28540-4738
5856638         Eastern NC Broadcasting Group,     225 Glenburnie Dr,     New Bern, NC 28560-2815
5856640         Eva Cavenaugh,    c/o Robert Detwiler, Esq.,     PO Box 353,    Jacksonville, NC 28541-0353
5856641         First Data,    1449 Kristina Way,    Chesapeake, VA 23320-8917
5856642         Fishman Flooring Solutions,     1100 Corporation Pkwy,     Raleigh, NC 27610-0130
5856643        +Fishman Flooring Solutions,     L. Fishman & Son, Inc,     6301 E Lombard St,
                 Baltimore, MD 21224-1779
5856645        #Frederick Alexander,    Alexander Capital, LLC,      1211 Cedar Ridge Ct,
                 Greensboro, GA 30642-4887
5856648       ++HORIZON FOREST PRODUCTS L P CREDIT DEPT,      4800 EUBANK RD,    HENRICO VA 23231-4400
               (address filed with court: Horizon Forest Products,        4820 Eubank Rd,
                 Henrico, VA 23231-4400)
5856646         Happy Floors Distribution Center,      180 NW 183rd St Ste 102,    Miami, FL 33169-4543
5856647         Home Point Financial,     PO Box 619063,    Dallas, TX 75261-9063
5857697        +Home Point Financial Corporation,      c/o D. Anthony Sottile, Authorized Agent,
                 394 Wards Corner Road, Suite 180,      Loveland, OH 45140-8362
5893035        +Home Point Financial Corporation,      11511 Luna Road, Suite 300,    Farmers Branch, TX 75234-6451
5856649         Indian Summer Carpet Mills, Inc,     Southwind Carpet Mills,     PO Box 3577,
                 Dalton, GA 30719-0577
5856652         JMCW 2, LLC,    1109 Gum Branch Rd,     Jacksonville, NC 28540-5742
5856653         KAS Rugs,    62 Veronica Ave,    Somerset, NJ 08873-3484
5856654         Lexmark,    285 Kraft Dr,    Dalton, GA 30721-1502
5856655         Liberty Carpets,    2524 Neuse Blvd,     New Bern, NC 28562-3322
5856658         MEP Properties, LLC,    c/o Kent Matthews, CFO,      2803 US Highway 70 W,
                 Goldsboro, NC 27530-9559
5856661         MS International, Inc,     2095 N Batavia St,    Orange, CA 92865-3101
5856656         Mannington Commercial/Mannington Mills,      75 Mannington Mills Rd,     Salem, NJ 08079-2009
5856659         Merchants Credit Guide,     223 W Jackson Blvd Ste 900,     Chicago, IL 60606-6912
5856660         Mohawk Carpet Distribution, Inc,     Dal-Tile Distribution, Inc Unilin Floori,     PO Box 12069,
                 Calhoun, GA 30703-7002
5856662         NC Dept. of Commerce,     301 N Wilmington St,    Raleigh, NC 27601-1058
5856663        +NC Division of Employment Security,      700 Wade Ave,    Raleigh, NC 27605-1167
5856664         NC GAA PC Medical Group,     1011 Woodridge Dr,    Lumberton, NC 28358-3328
5856665         NCDOR,    PO Box 25000,    Raleigh, NC 27640-0100
5856666         NCDOR - Sales Tax,    PO Box 25000,     Raleigh, NC 27640-0100
5856667         Onslow Co Fire Extinguisher Sales & Svc,      349 Center St Ste D,    Jacksonville, NC 28546-7629
5856668        +Onslow Memorial Hospital,     317 Western Blvd,    Jacksonville, NC 28546-6379
5856669         Onslow Memorial Hospital,     PO Box 75107,    Charlotte, NC 28275-0107
5856670         Optimum Outcomes,    2651 Warrenville Rd # 500,      Downers Grove, IL 60515-5559
5856671         Phillip Rochelle,    c/o Donald G. Walton, Esq.,      722 New Bridge St,
                 Jacksonville, NC 28540-5435
5856672         Pre-Floor Distributors, Inc,     PO Box 12887,    Wilmington, NC 28405-0132
5856673         Provenza Floors,    15541 Mosher Ave,     Tustin, CA 92780-6424
5858412        +ROBERT W. DETWILER, ATTORNEY AT LAW,      327 NEW BRIDGE STREET,    JACKSONVILLE, NC 28540-4738
5856675         Southern Diversified Distributors,      William M. Bird Southern Tile Distributo,    PO Box 20040,
                 Charleston, SC 29413-0040
5856676         Stare Casing,    2822 Fisher Rd,    Columbus, OH 43204-3538
5856678         US Floors,    3580 Corporate Dr,    Dalton, GA 30721-4900
5856679       ++VERICORE LLC,    10115 KINCEY AVENUE,     SUITE 100,    HUNTERSVILLE NC 28078-6482
               (address filed with court: VeriCore,       10115 Kincey Ave Ste 100,
                 Huntersville, NC 28078-6482)
5879620         Wells Fargo Bank, N.A.,     Wells Fargo Card Services,     PO Box 10438, MAC F8235-02F,
                 Des Moines, IA 50306-0438
5856681         Yellow Pages United,    PO Box 50038,     Jacksonville, FL 32240-0038

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db              E-mail/PDF: jeneseholbrook@hotmail.com Jun 14 2019 04:05:50      Mark A. Holbrook,
                 407 Weatherford Dr,   Jacksonville, NC 28540-4255
smg            +E-mail/Text: NCEBAdb_bnc@nceba.uscourts.gov Jun 14 2019 04:07:12      Bankruptcy Administrator,
                 Two Hannover Square, Ste. 640,   434 Fayetteville Street,   Raleigh, NC 27601-1701
5856629         E-mail/Text: Jayme@albertsonjones.com Jun 14 2019 04:05:53     Albertson & Jones, PA,
                 PO Box 1200,   Beulaville, NC 28518-1200
5856637         E-mail/PDF: PECBANKRUPTCY@duke-energy.com Jun 14 2019 04:12:23      Duke Energy Progress,
                 PO Box 1003,   Charlotte, NC 28201-1003
5856639         E-mail/Text: dale.davis@engineeredfloors.com Jun 14 2019 04:07:29      Engineered Floors, LLC,
                 PO Box 2207,   Dalton, GA 30722-2207
      Case 18-02222-5-DMW                  Doc 29 Filed 06/15/19 Entered 06/16/19 01:00:39                             Page 2 of 3



District/off: 0417-5                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 13, 2019
                                      Form ID: van161                    Total Noticed: 59


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
5856644         E-mail/Text: lezaa.caise@floridatile.com Jun 14 2019 04:07:09     Florida Tile, Inc,
                 998 Governors Ln Ste 300,   Lexington, KY 40513-1184
5856650         E-mail/Text: cio.bncmail@irs.gov Jun 14 2019 04:07:04     Internal Revenue Service,
                 Department of the Treasury,   PO Box 621505,   Atlanta, GA 30362-3005
5856651         E-mail/Text: rthomas@jjhaines.com Jun 14 2019 04:07:16     J J Haines & Co,
                 6950 Aviation Blvd,   Glen Burnie, MD 21061-2531
5856674         E-mail/Text: financialservicesbk@shawinc.com Jun 14 2019 04:05:56     Shaw Industries, Inc,
                 PO Box 2128,   Dalton, GA 30722-2128
5867466        +E-mail/Text: financialservicesbk@shawinc.com Jun 14 2019 04:05:56     Shaw Industries, Inc.,
                 Attn: CHRIS HALL,    P.O. Box 2128,   Dalton, GA 30722-2128
5856677         E-mail/Text: DL-ICOMSBankruptcy@charter.com Jun 14 2019 04:07:21     Time Warner Cable/Spectrum,
                 PO Box 70872,   Charlotte, NC 28272-0872
                                                                                            TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
5856657         ##Megatrade Corp,   11000 NW 29th St Ste 200,   Doral, FL 33172-5036
5856680         ##Versatrim,   860 Commerce Dr,   Henderson, NC 27537-7450
                                                                                                                    TOTALS: 0, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 13, 2019 at the address(es) listed below:
              Christian Bennett Felden    on behalf of Debtor   JMCW 2, LLC cbfelden@feldenandfelden.com,
               megan@feldenandfelden.com;vefelden@feldenandfelden.com;g14656@notify.cincompass.com
              Christian Bennett Felden    on behalf of Debtor Mark A. Holbrook cbfelden@feldenandfelden.com,
               megan@feldenandfelden.com;vefelden@feldenandfelden.com;g14656@notify.cincompass.com
              D. Anthony Sottile    on behalf of Creditor   Home Point Financial Corporation
               bankruptcy@sottileandbarile.com
              John C. Bircher, III    on behalf of Trustee John C. Bircher, III jbircher@whiteandallen.com,
               notices@whiteandallen.com;jcb@trustesolutions.net;cweiss@whiteandallen.com;cwaivers@whiteandallen
               .com;jbircher@ecf.inforuptcy.com
              John C. Bircher, III    on behalf of Creditor   JMCW 2, LLC
               notices@whiteandallen.com;jbircher@ecf.inforuptcy.com;cweiss@whiteandallen.com;cwaivers@whiteanda
               llen.com;vblackiston@whiteandallen.com
              Joseph A. Bledsoe, III    on behalf of Trustee Joseph A. Bledsoe, III chapter13@suddenlinkmail.com
              Joseph A. Bledsoe, III    chapter13@suddenlinkmail.com
              Marjorie K. Lynch    on behalf of Bankruptcy Administrator   Bankruptcy Administrator
               marjorie_lynch@nceba.uscourts.gov,
               lynn_tingen@nceba.uscourts.gov;karen_hayes@nceba.uscourts.gov;lesley_cavenaugh@nceba.uscourts.gov
               ;Tanya_aycock@nceba.uscourts.gov
              William Ashley Burgess    on behalf of Creditor   Horizon Forest Products Company, L.P.
               aburgess@sandsanderson.com
                                                                                             TOTAL: 9
 Case 18-02222-5-DMW                    Doc 29 Filed 06/15/19 Entered 06/16/19 01:00:39              Page 3 of 3
VAN−161 Order Confirming Chapter 13 Plan − Rev. 11/30/2018

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                                         New Bern Division

IN RE:
Mark A. Holbrook                                                 CASE NO.: 18−02222−5−DMW
407 Weatherford Dr
Jacksonville, NC 28540−4255                                      DATE FILED: May 2, 2018

                                                                 CHAPTER: 13




                                        ORDER CONFIRMING CHAPTER 13 PLAN

THIS MATTER comes before the court upon the Trustee's Minutes and Motion for Confirmation at

                                                     Docket Number 22; and

incorporating changes to the plan; and

IT APPEARING to the court that the plan should be confirmed, incorporating any changes as stated in the
Trustee's Minutes and Motion for Confirmation.

NOW THEREFORE, IT IS HEREBY ORDERED that the plan is confirmed.

The trustee is directed to make payment of commissions and expenses to the trustee and fees and costs
to the debtor's attorney, Christian Bennett Felden , in the amount of $5,000.00 as reasonable
compensation, of which the sum $85.00 was paid prior to the filing of this case. The balance of $4,915.00
shall be paid in such a manner as may be authorized by the trustee. In the event the fee allowed is less
than requested, the debtor's attorney may request the court to reconsider the fee allowance upon
appropriate motion for reconsideration to be filed with the court within 20 days of entry of this order.
The trustee is directed to pay administrative expenses and creditors with timely filed proofs of claim
pursuant to the attached plan; the trustee is directed to make a final report and file a final account of the
administration of the estate with the court; the debtor(s) shall not transfer any interest in real property
without prior approval of the court; and this order does not prejudice the debtor(s) or trustee from objecting
to claims or from bringing any applicable avoidance action.

DATED: June 13, 2019

                                                                    David M. Warren
                                                                    United States Bankruptcy Judge
